DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1-10 is acknowledged. The election has been made without traverse. 
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim 1-10 is/are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being unpatentable over Farr (US 20050218549 A1)
	In reference to claim 1, Farr discloses a photocurable …material composition for an inkjet 3D printer comprising:
a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion (“potassium acrylate” [P0053]. See instant Example 1 which evidences that potassium acrylate is a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion): and
a photopolymerization initiator (“light sensitive initiator” [P0055]. Also see Claim 1).
Farr does not disclose the material is a intended to be used as a support material, however, The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Thus, Farr anticipates the claim.
Alternatively, it would have been obvious to use the Farr composition as a support material in a 3D printer because the Farr composition is for 3d printing (See title) and a 3d printed object must be supported by itself or by supports.

In reference to claim 2, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses wherein a content of said water-soluble ethylenically unsaturated monomer is more than 30 mass % in 100 mass % of said photocurable support material composition for an inkjet 3D printer (“SFF composition can include the acrylate component from 5% to about 50% and from about 20% to about 50% by weight of the SFF composition” [P0054]).
In reference to claim 3, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses another unsaturated monomer in an amount of less than 2 mass % in 100 mass % of said photocurable support material composition for an inkjet 3D printer (“monomeric acrylate component can include monoacrylates… acrylate monomers” [P0052] and “SFF composition can include the acrylate component from 5% to about 50% and from about 20% to about 50% by weight of the SFF composition” [P0054]).
In reference to claim 4, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses an organic acid and/or a salt thereof (“potassium acrylate” [P0053] is a carboxylic acid salt. Also see Claim 1).
In reference to claim 5, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses wherein said ionic group is at least one selected from a group consisting of carboxylic acid group (“potassium acrylate” [P0053] is a carboxylic acid salt)
In reference to claim 6, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses wherein said counter ion is at least one selected from a group consisting of sodium ion, potassium ion, and ammonium ion (“potassium acrylate” [P0053] is a carboxylic acid salt with a potassium ion counter ion).
In reference to claim 7, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses wherein said water-soluble ethylenically unsaturated monomer has a carbon number of 3 to 15 (“potassium acrylate” [P0053]).
In reference to claim 8, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 1.
Farr further discloses a solvent (“solvents” [P0011] and  “viscosity modifier” [P0065] the example viscosity modifiers in P0065 comprise liquids at room temperature and are considered solvents and “surface tension modifier” [P0066]).
In reference to claim 9, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 6.
Farr further discloses at least one of other water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion, in which said 
In reference to claim 10, Farr discloses the photocurable support material composition for an inkjet 3D printer of claim 6.
20 to 70 mass % of said water-soluble ethylenically unsaturated monomer (“acrylate component from 5% to about 50% and from about 20% to about 50% by weight of the SFF composition” [P0054]);
0.05 to 10.0 mass % of said photopolymerization initiator (“light sensitive initiator from 0.01% to about 5% and from about 0.01% to about 3% by weight of the SFF composition” [P0057]); and
20 to 75 mass % of a solvent (“viscosity modifier from 1% to about 30% and from about 5% to about 20% by weight of the SFF composition” [P0065] or “surface tension modifier from 0.01% to about 30% and from about 0.1% to about 20% by weight of the SFF composition.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744